Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on July 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,166,077 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthonie Moll on June 29, 2022.

The application has been amended as follows: 

Claim 116. 	(Amended) A method comprising:
detecting a plurality of motions in video of a media content item;
identifying an action signature and a subject signature corresponding to each motion of the plurality of motions in the video;
storing each action signature and subject signature corresponding to the respective motion in the media content item, a start timestamp at which the respective motion corresponding to the respective action signature and subject signature begins, and an identifier of the action signature;
generating for display a plurality of icons, each of which representing a unique combination of subject signature and action signature;
receiving an input command comprising a selection of a particular icon of the plurality of icons;
causing playing back a portion of the media content item corresponding to the unique combination of subject signature and action signature of the particular icon.

Claim 117.	(Amended) The method of claim 116, wherein causing playing back the portion of the media content item corresponding to the unique combination of subject signature and action signature of the particular icon comprises:
retrieving the stored start timestamp of the action signature and subject signature represented by the particular icon; and
causing playing back the portion of the media content item beginning at the retrieved start timestamp.

Claim 118.	(Amended) The method of claim 116, further comprising:
capturing an image of [[the ]]a subject of each identified motion; and
wherein the plurality of icons representing unique combinations of subject signature and action signature each comprise a captured image of the subject of the motion performing the motion.

Claim 119.	(Amended) The method of claim 116, wherein identifying the action signature comprises:
identifying a subject of motion displayed in the video of the media content item;
storing an identifier of the subject of motion;
detecting, at a first timestamp, a threshold level of motion of a respective subject of motion;
detecting, at a subsequent timestamp, that the motion of the respective subject of motion is below the threshold level; and
identifying as a first action signature the portion of the media content item between the first timestamp and the subsequent timestamp;
wherein the stored start timestamp corresponds to the first timestamp and [[the ]]a stored end timestamp corresponds to the subsequent timestamp.

Claim 120.	(Amended) The method of claim 119, wherein identifying a subject of motion displayed in the video of the media content item comprises:
detecting a face in a frame of the media content item;
assigning an identifier to each detected face; and
storing, for each detected face, a set of parameters corresponding to the respective detected face;
wherein the stored identifier of a respective subject of motion is the assigned identifier of the respective detected face associated with the respective subject of motion.

Claim 121.	(Previously Presented) The method of claim 119, wherein detecting a threshold level of motion of a respective subject of motion comprises:
analyzing a plurality of consecutive frames of the media content item; and
determining, based on the analyzing, that the respective subject of motion has moved more than a threshold distance in less than a threshold number of frames.

Claim 122.	(Amended) The method of claim 116, further comprising storing action signatures in a metadata file for distribution with the media content item.

Claim 123.	(Amended) The method of claim 116, further comprising:
determining whether a time between the start timestamp and a stored end timestamp is below a minimum threshold amount of time;
wherein, in response to determining that the time between the start timestamp and the end timestamp is below the minimum threshold amount of time, playback of the media content item is performed in slow motion.

Claim 124.	(Amended) The method of claim 116, further comprising:
determining whether a time between the start timestamp and a stored end timestamp is between a minimum threshold amount of time and a maximum threshold amount of time;
wherein, in response to determining that the time between the start timestamp and the end timestamp is between the minimum threshold amount of time and the maximum threshold amount of time, playback of the media content item is looped.

Claim 125.	(Amended) The method of claim 116, wherein identifying the action signature and the subject[[ion]] signature and generating for display the plurality of icons is performed during playback of the media content item.

Claim 126. 	(Amended) A system comprising:
a memory;
control circuitry configured to:
detect a plurality of motions in video of a media content item;
identify an action signature and a subject signature corresponding to each motion of the plurality of motions in the video;
store, in the memory, each action signature and subject signature corresponding to the respective motion in the media content item, a start timestamp at which the respective motion corresponding to the respective action signature and subject signature begins, and an identifier of the action signature; 
generate for display a plurality of icons, each of which representing a unique combination of subject signature and action signature;
input/output circuitry configured to: 
receive an input command comprising a selection of a particular icon of the plurality of icons; 
cause playing back a portion of the media content item corresponding to the unique combination of subject signature and action signature of the particular icon.

Claim 127. 	(Amended) The system of claim 126, wherein the control circuitry is further configured to, when playing back the portion of the media content item corresponding to the unique combination of subject signature and action signature of the particular icon: 
retrieve the stored start timestamp of the action signature and subject signature represented by the particular icon; and 
cause playing back the portion of the media content item beginning at the retrieved start timestamp.

Claim 128. 	(Amended) The system of claim 126, wherein the control circuitry is further configured to: 
capture an image of [[the]] a subject of each identified motion; and 
wherein the plurality of icons representing unique combinations of subject signature and action signature each comprise a captured image of the subject of the motion performing the
motion.

Claim 129. 	(Amended) The system of claim 126, wherein the control circuitry is further configured to, when identifying the action signature: 
identify a subject of motion displayed in the video of the media content item; 
store an identifier of the subject of motion; 
detect, at a first timestamp, a threshold level of motion of a respective subject of motion; 
detect, at a subsequent timestamp, that the motion of the respective subject of motion is below the threshold level; and 
identify as a first action signature the portion of the media content item between the first timestamp and the subsequent timestamp; 
wherein the stored start timestamp corresponds to the first timestamp and [[the]] a stored end timestamp corresponds to the subsequent timestamp.

Claim 130. 	(Amended) The system of claim 129, wherein the control circuitry is further configured to, when identifying a subject of motion displayed in the video of the media content item: 
detect a face in a frame of the media content item; 
assign an identifier to each detected face; and 
store, for each detected face, a set of parameters corresponding to the respective detected face; 
wherein the stored identifier of a respective subject of motion is the assigned identifier of the respective detected face associated with the respective subject of motion.

Claim 131. 	(Previously Presented) The system of claim 129, wherein the control circuitry is further configured to, when detecting a threshold level of motion of a respective subject of motion: 
analyze a plurality of consecutive frames of the media content item; and 
determine, based on the analyzing, that the respective subject of motion has moved more than a threshold distance in less than a threshold number of frames.

Claim 132. 	(Amended) The system of claim 126, wherein the control circuitry is further configured to store action signatures in a metadata file for distribution with the media content item.

Claim 133. 	(Amended) The system of claim 126, wherein the control circuitry is further configured to: 
determine whether a time between the start timestamp and a stored end timestamp is below a minimum threshold amount of time; 
wherein, in response to determining that the time between the start timestamp and the end timestamp is below the minimum threshold amount of time, playback of the media content item is performed in slow motion.

Claim 134. 	(Amended) The system of claim 126, wherein the control circuitry is further configured to: 
determining whether a time between the start timestamp and a stored end timestamp is between a minimum threshold amount of time and a maximum threshold amount of time; 
wherein, in response to determining that the time between the start timestamp and the end timestamp is between the minimum threshold amount of time and the maximum threshold amount of time, playback of the media content item is looped.

Claim 135. 	(Amended) The system of claim 126, wherein the control circuitry is further configured to identify the action signature and the subject[[ion]] signature and generate for display the plurality of icons during playback of the media content item.

Allowable Subject Matter
Claims 116 – 135 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Independent Claims 116 and 126 are considered allowable since when reading the
claims in light of the specification, as per MPEP §2111.01 none of the references of record
alone or in combination disclose or suggest the combination of limitations specified in
independent claim 116, including
“detecting a plurality of motions in video of a media content item;
identifying an action signature and a subject signature corresponding to each motion of the plurality of motions in the video;
storing each action signature and subject signature corresponding to the respective motion in the media content item, a start timestamp at which the respective motion corresponding to the respective action signature and subject signature begins, and an identifier of the action signature;
generating for display a plurality of icons, each of which representing a unique combination of subject signature and action signature;
receiving an input command comprising a selection of a particular icon of the plurality of icons;
causing playing back a portion of the media content item corresponding to the unique combination of subject signature and action signature of the particular icon”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.

Examiner presents Lawson, US Patent 9,454,993 B1 [included in the IDS received 3/1/2022] as teaching automatically associating video captured during a sports game with game actions and storing the game action along with a time reference for indexing, (col. 1 II. 28 - 39, II. 45 - 49, col. 3 II. 61 - 63, col. 3 line 66 through col. 4 line 6, col. 4 II. 10-17 and col. 2811. 17 - 28, col. 5 II. 39 - 47, col. 21 II. 49 - 52, col. 24 II. 5 - 11, col. 9 II. 12 - 15, col. 11 II. 32-34, col. 20 II. 53-55). Lawson further teaches user interactions to select a particular game and displaying icons corresponding to particular game actions, ( col. 17 II. 34 - 35 and col. 18 II. 1-3). Additionally, the examiner presents Lawson as teaching receiving a user selection of an icon corresponding to a particular game action and playing back the portion of content, (col. 17 line 65 through col. 18 line 3 and col. 18 II. 8 - 9). However, Lawson does not clearly demonstrate automatically identifying an action signature and a subject signature corresponding to each motion.

To supplement the teachings of Lawson, the examiner presents Miyamori, US Pub. 2005/0254685 A1 [included in the IDS received 3/1/2022] as teaching identifying players movements such as a forehand swing, backhand swing and overhead swing in a television program which is being broadcasted, ([0006], Fig. 10, [0052], [0058]). However, the combination of Lawson and Miyamori does not clearly demonstrate storing each action signature and subject signature corresponding to the respective motion in the media content item, a start timestamp at which the respective motion corresponding to the respective action signature and subject signature begins, and an identifier of the action signature and causing playing back a portion of the media content item corresponding to the unique combination of subject signature and action signature of the particular icon, as claimed.

Examiner further presents Doumbouya et al., US Pub. 2017/0352380 A1 [included in the IDS received 3/1/2022] as teaching that to watch a portion of the video recording corresponding to a selected thumbnail, the user may single click the thumbnail to get to the starting portion of the video corresponding to that thumbnail, and double click on the thumbnail to get to the exact point in the video that is shown in the thumbnail. However, Doumbouya playing back a portion of the media content item corresponding to the unique combination of subject signature and action signature of the particular icon.

Examiner additionally presents Deichmann et al., CA 2909018 A1 as teaching analyzing motion energy in a video program to identify video frames in which an event occurs and storing information identifying the video frames, (Abstract) and thus does not cure the deficiencies of the prior art. Therefore, Claim 116 is considered allowable.

Claim 126 is considered allowable for the same reasons stated above. The dependent claims 117 – 125 and 127 - 135 are allowed because they further limit independent claims 116 and 135.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deichmann et al., CA 2909018 A1 teaches analyzing motion energy in a video program to identify video frames in which an event occurs and storing information identifying the video frames, (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421